
	
		I
		111th CONGRESS
		1st Session
		H. R. 2677
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Fleming (for
			 himself, Mr. Bilbray,
			 Mr. Burton of Indiana,
			 Ms. Fallin,
			 Mrs. Blackburn, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for hate crimes against members of the Armed Forces, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Personnel Protection Act of
			 2009.
		2.Hate crimes
			 against members of the Armed Forces
			(a)In
			 GeneralChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					249.Hate crimes
				against members of the Armed ForcesWhoever willfully causes bodily injury to
				any person or, through the use of fire, a firearm, a dangerous weapon, or an
				explosive or incendiary device, attempts to cause bodily injury to any person,
				because of the actual or perceived status of such person as an active, guard,
				reserve, or retired member of the Armed Forces—
						(1)shall be
				imprisoned not more than 10 years, fined in accordance with this title, or
				both; and
						(2)shall be
				imprisoned for any term of years or for life, fined in accordance with this
				title, or both, if—
							(A)death results from
				the offense (and shall also be subject to the penalty of death); or
							(B)the offense
				includes kidnapping or an attempt to kidnap, aggravated sexual abuse or an
				attempt to commit aggravated sexual abuse, or an attempt to
				kill.
							.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 13 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						249. Hate crimes against members of the
				Armed
				Forces.
					
					.
			
